Citation Nr: 0831929	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-38 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a thoracic spine disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1999 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that awarded an 
increased initial rating of 20 percent rating for a thoracic 
spine disability (thoracic scoliosis with limited motion of 
the thoracolumbar spine), effective October 22, 2002, and 
granted service connection and awarded a 20 percent rating 
for a right shoulder disability (limitation of motion of the 
right shoulder), secondary to the service-connected thoracic 
spine disability, effective October 22, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 
69 (1995).  

With respect to the veteran's thoracic spine disability 
(thoracic scoliosis with limited motion of the thoracolumbar 
spine), the RO initially evaluated the disability under 
Diagnostic Code (DC) 5291, which pertains to limitation of 
motion of the dorsal spine, and DC 5295, which contemplates 
lumbosacral strain.  38 C.F.R. § 4.71a, DC 5291-5295.  

During the pendency of the veteran's appeal, the regulations 
for rating disabilities of the spine were revised, effective 
September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current regulation.  69 Fed. Reg. 25,179 (2004).  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran gets the benefit of having both the 
old regulation and the new regulation considered for the 
period after the change was made.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 33,422 (2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).

Prior to September 26, 2003, a 20 percent rating was 
warranted if there were muscle spasms on extreme forward 
bending or loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  There was no higher schedular rating.  38 
C.F.R. § 4.71a, DC 5295. (2001).

Under those pre-September 2003 regulations, ratings were also 
available for limitation of lumbar spine motion: 20 percent 
if moderate; and 40 percent if severe. There was no higher 
schedular rating.  38 C.F.R. § 4.71a, DC 5292 (2001).  
Prior to September 26, 2003, a noncompensable rating was 
warranted for slight limitation of motion of the lumbar spine 
and a 10 percent rating was warranted for both moderate and 
severe limitation of motion of the dorsal spine.  38 C.F.R. 
§ 4.71a, DC 5291 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (DC 5243) permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal contour such as 
scoliosis.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
This rating formula applies to lumbosacral strain and 
degenerative arthritis of the spine.  It may be applied to 
intervertebral disc syndrome.  When evaluating diseases and 
injuries of the spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel, or 
bladder impairment, should be evaluated separately, under an 
appropriate code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, DC  5237, 5242, 5243 
(2007).

Incapacitating episodes are defined as episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
A 20 percent rating is warranted with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

The Board notes that the veteran was afforded a VA spine 
examination in January 2004.  However, it is not clear 
whether the examiner considered both the old and new 
regulations in considering the veteran's claims for an 
initial higher rating for her thoracic spine disability, and 
not all evidence needed to rate a back disability pursuant to 
both sets of regulations was obtained.  Therefore, the Board 
finds that further VA examination with specific findings 
responsive to the applicable rating criteria, is needed to 
fully and fairly evaluate the veteran's thoracic spine 
disability claim.

Additionally, the Board observes that at the time of his last 
VA spine examination in January 2004, the veteran reported 
that while his service-connected thoracic spine disability 
had caused him to miss a couple days from work, he remained 
employed full-time as a sales and service technician for a 
chemical spray company.  However, in subsequent testimony 
before a Decision Review Officer (DRO), the veteran stated 
that he had been laid off from his technican job due to his 
back problems.  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case, 
the veteran's last VA examination is somewhat stale and the 
veteran has indicated that his back problems have worsened 
since the date of his latest examination, resulting in the 
loss of his employment.  Because there may have been a 
significant change in the veteran's condition, the Board 
finds that a new examination is in order.  

A new VA examination is also warranted with respect to the 
veteran's claim for an increased rating for his right 
shoulder disability.  In its April 2004 rating decision, the 
RO granted service connection for the veteran's right 
shoulder disability as secondary to his service-connected low 
back disability, concluding on the basis of VA treatment 
records and a January 2004 VA examination that the pain and 
limited motion the veteran experienced in his right shoulder 
were caused by his thoracic scoliosis.  As noted above, the 
evidence of record now indicates a worsening of the veteran's 
low back disability.  Accordingly, the Board finds that a new 
VA examination is necessary to determine whether there may 
also have been a change in the veteran's related right 
shoulder condition.

Additionally, the record reflects some confusion as to 
whether the veteran's right shoulder should be considered a 
major or minor extremity for purposes of evaluation.  The 
veteran's shoulder disability has been rated as 20 percent 
disabling under DC 5201, which provides different ratings for 
the minor arm and the major arm.  38 C.F.R. § 4.71a, DC 5201.  
The veteran informed the DRO at a December 2003 hearing that 
he was left-handed.  However, he subsequently indicated that 
he was ambidextrous and, in fact, used his "right side more 
than his left."  Accordingly, the Board finds this matter 
should be clarified on subsequent VA examination.  

Finally, the veteran indicated in his November 2004 testimony 
before the DRO that he was continuing to receive treatment 
for various disabilities at the Atlanta VA Medical Center in 
Decatur, Georgia.  However, the record does not include any 
VA medical records dated after March 2004.  Thus, it appears 
that some VA medical records are not present in the claims 
folder.  Because VA is on notice that there may be VA medical 
records that may be applicable to the veteran's claim for 
service connection and because those records may be of use in 
deciding the claim, those records are relevant and an attempt 
to obtain them should be made.  38 C.F.R. § 3.159(c)(2) 
(2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all records from the VA Medical 
Center in Decatur, Georgia, dated from 
March 2004 to the present.

2.  After the above-requested records have 
been associated with the claims file, 
schedule the veteran for a VA spine 
examination to determine the current 
nature and severity of his thoracic spine 
disability, with consideration of the 
current rating criteria and the previous 
rating criteria.  The claims file should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

a)	Provide ranges of motion of the 
lumbar, thoracic, and thoracolumbar 
spine.

b)	Describe any functional limitation 
due to pain, weakened movement, 
excess fatigability, pain with use, 
or incoordination.  Additional 
limitation of motion during flare-ups 
and following repetitive use due to 
limited motion, excess motion, 
fatigability, weakened motion, 
incoordination, or painful motion 
should also be noted.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If 
feasible, the determination should be 
portrayed in terms of the degree of 
additional range of motion loss.  

c)	Describe any neurological impairment 
resulting from the spinal disability.

d)	State the length of the length of 
time during the past twelve months 
that the veteran has had 
incapacitating episodes due to the 
spinal disability.  Incapacitating 
episodes are periods of acute signs 
and symptoms due to intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected right 
shoulder disability.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the report should 
note that review.  The examiner should 
fully describe any functional 
limitation due to pain, weakened 
movement, excess fatigability, pain 
with use, or incoordination.  
Additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).   If feasible, 
the determinations should be portrayed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should specify whether the veteran's 
right shoulder disability affects his 
major or minor extremity.

4.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

